¶47 (dissenting) — “A demand to defend pro se must be stated unequivocally.” State v. Fritz, 21 Wn. App. 354, 360, 585 P.2d 173 (1978). Because my review of the record as a whole shows that Bryan Montez James did not unequivocally waive his right to counsel, I would reverse.
Schultheis, A.C.J.
¶48 Unless the demand to defend pro se is stated unequivocally, the waiver of counsel is not valid. State v. DeWeese, 117 Wn.2d 369, 377, 816 P.2d 1 (1991). This is “[t]o protect defendants from making capricious waivers of counsel, and to protect trial courts from manipulative vacillations by defendants.” Id. at 376. The waiver of counsel must also be knowingly and intelligently made. State v. Honton, 85 Wn. App. 415, 419, 932 P.2d 1276 (1997).
¶49 The trial court is required to indulge in every reasonable presumption against waiver of the right to counsel. State v. Silva, 108 Wn. App. 536, 539, 31 P.3d 729 (2001) (citing State v. Chavis, 31 Wn. App. 784, 787, 789, 644 P.2d 1202 (1982)); see In re Det. of Turay, 139 Wn.2d 379, 396, 986 P.2d 790 (1999) (citing Brewer v. Williams, 430 U.S. 387, 404, 97 S. Ct. 1232, 51 L. Ed. 2d 424 (1977)). When operating under this strong presumption against the effective waiver of counsel, a judge must investigate as long and as thoroughly as the circumstances of the case before him demand. City of Bellevue v. Acrey, 103 Wn.2d 203, 210, 691 P.2d 957 (1984) (quoting Von Moltke v. Gillies, 332 U.S. 708, 723-24, 68 S. Ct. 316, 92 L. Ed. 309 (1948)). This was not done here.
¶50 The record must show not only that the defendant was informed of the dangers and disadvantage of representation, but that the constitutional right was waived upon understanding and accepting the dangers and disadvan*645tages of representation. If the record does not show that there was such an understanding and acceptance of the dangers and disadvantages of self-representation, it will not show that the defendant “ ‘knows what he is doing and his choice is made with eyes open,’ ” the standard announced by the United States Supreme Court in Faretta v. California, 422 U.S. 806, 835, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975) (quoting Adams v. United States ex rel. McCann, 317 U.S. 269, 279, 63 S. Ct. 236, 87 L. Ed. 268 (1942)). Accord Chavis, 31 Wn. App. at 789-90; Acrey, 103 Wn.2d at 211.
¶51 Mr. James was facing a low-end sentencing range of 47% years. During the colloquy, Mr. James twice stated that he did not understand. He also told the court that instead of wishing to proceed pro se, he just wanted a different lawyer. The trial court twice informed Mr. James that because he did not present a motion, he would not be heard on the issue. The basis of the trial court’s refusal to consider Mr. James’ oral motion for new counsel is unclear. A motion need not be in writing if it is made during a hearing or trial. CrR 8.2; CR 7(b). The trial court here simply chose to disregard Mr. James’ oral motion for new counsel. The request for new counsel should have informed the court of the equivocation of his self-representation.1 This is particularly true because Mr. James’ request was made upon being informed of the heavy responsibilities of self-representation. And Mr. James clearly stated that he did not understand. Mr. James obviously did not make a choice with eyes wide open if he requested counsel after receiving notice of the burdens of self-representation.
¶52 A colloquy is, by definition, a two-sided dialogue, not a one-sided lecture. For a colloquy to be meaningful, the trial judge must not only explain the responsibilities and *646jeopardy, but listen to the defendant’s response and reply accordingly. If the defendant’s response shows equivocation, the trial judge cannot ignore it. To hold otherwise would make the colloquy a worthless exercise and a wholly unacceptable means to determine the valid waiver of a constitutional right.
¶53 The colloquy by Judge Kathleen O’Connor was not meaningful because she chose to ignore both Mr. James’ request for different counsel—evidently because he did not make a formal motion—and his clear equivocation as to his ability to proceed pro se.
¶54 The later cursory colloquy by Judge Robert Austin immediately before trial did not rehabilitate the previous equivocation. The prosecutor told Judge Austin that Mr. James had engaged in a self-representation/waiver colloquy with the court on three prior occasions. But the record does not show any other colloquy and the State informed us during oral argument that we have before us all of the relevant record. I can only conclude, therefore, that Judge Austin was misinformed of the warnings afforded Mr. James. Had Judge Austin been fairly informed that Mr. James had discussed his self-representation only once with the court, rather than the three times represented by the prosecutor, and if the judge had known of the equivocal nature of Mr. James’ colloquy with Judge O’Connor, I would expect that Judge Austin’s colloquy with Mr. James would have been significantly more thorough.
¶55 Moreover, Judge O’Connor did not once explicitly advise Mr. James that he had the right to counsel or ask whether Mr. James wished to waive that right. Nor did Judge O’Connor discourage Mr. James from self-representation. See State v. Christensen, 40 Wn. App. 290, 295 n.2, 698 P.2d 1069 (1985) (setting forth the colloquy used by the federal bench for waiver of counsel, including discouragement from self-representation as a guideline for our trial courts2). The motion to proceed pro se was not even made by *647Mr. James. Instead, the motion and affidavit were signed by his then-attorney. Still, even if a written waiver of counsel were signed by Mr. James, and there was not a written waiver here, it would be insufficient to waive the right to counsel. See Acrey, 103 Wn.2d at 210.
¶56 The appointment of standby counsel is not a substitute for establishing that the defendant unequivocally waived counsel and that the waiver was knowing and intelligent. State v. Buelna, 83 Wn. App. 658, 661-62, 922 P.2d 1371 (1996). Mr. James did not relinquish representation to standby counsel. Cf. State v. Bebb, 108 Wn.2d 515, 526, 740 P.2d 829 (1987). Standby counsel’s participation at trial was minimal, and the record shows that standby counsel had only a little over one month to prepare and was able to interview only 3 of the 17 witnesses. Judging from the very limited examination of witnesses, the nature of the examination, the absence of objection to hearsay evidence, and the general tenor of the closing argument, there was very little input from standby counsel.
¶57 Finally, this error was not harmless. A constitutional violation of the right to counsel is so fundamental to the right to a fair trial that any deprivation of it is not subject to a harmless error analysis. Silva, 108 Wn. App. at 542 (quoting Frazer v. United States, 18 F.3d 778, 782 (9th Cir. 1994)); State v. Robinson, 79 Wn. App. 386, 393-94, 902 P.2d 652 (1995) (citing Chapman v. California, 386 U.S. 18, 23 & n.8, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967) (citing Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d 799 (1963))); cf State v. Robinson, 153 Wn.2d 689, 697, 107 P.3d *64890 (2005) (setting forth harmless error test based on violation of right to counsel in court rule).
¶58 Because Mr. James did not make an unequivocal, knowing, and intelligent waiver of counsel, I would hold that Mr. James was denied his right to counsel at trial. I would therefore reverse his conviction and remand for further proceedings.
Review denied at 163 Wn.2d 1013 (2008).

 Whether Mr. James’ request for new counsel had merit is not the issue. An indigent defendant is not entitled to counsel of his choice. State v. Stenson, 132 Wn.2d 668, 733, 940 P.2d 1239 (1997) (citing DeWeese, 117 Wn.2d at 375-76). The trial court’s summary dismissal of his request is evidence of Mr. James’ equivocation.


 The colloquy includes these admonishments:
*647“[14.] ... I must advise you that in my opinion you would be far better defended by a trained lawyer than you can be by yourself. I think it is unwise of you to try to represent yourself. You are not familiar with the law. You are not familiar with court procedure. You are not familiar with the rules of evidence. I would strongly urge you not to try to represent yourself. [This could be expanded and repeated.]
“[15.] Now, in light of the penalty that you might suffer if you are found guilty and in light of all of the difficulties of representing yourself, is it still your desire to represent yourself and to give up your right to be represented by a lawyer?”
Christensen, 40 Wn. App. at 295 n.2 (some alterations in original) (quoting 1 Fed. Judicial Ctr., Bench Book for United States District Court Judges § 1.02 (2d ed. 1979)).